Citation Nr: 1140069	
Decision Date: 10/28/11    Archive Date: 11/07/11

DOCKET NO.  08-12 881	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for residuals of hernia surgery, to include scar.

2.  Entitlement to service connection for lung condition, to include chronic obstructive pulmonary disease (COPD).

3.  Entitlement to service connection for right hand disability, including little finger condition.

4.  Entitlement to service connection for tinnitus disability.

5.  Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Oregon Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The Veteran served on active duty from January 1951 to October 1952.

This matter comes to the Board of Veterans' Appeals (Board) from rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO).  A February 2006 rating decision denied entitlement to service connection for right hand disability, including little finger condition; tinnitus disability; and, PTSD.  A notice of disagreement was filed in February 2006.  A May 2007 rating decision denied entitlement to service connection for residuals of hernia surgery, to include scar, and lung condition, to include COPD.  A notice of disagreement was filed in July 2007.  In February 2008, a statement of the case was issued with regard to all issues, and a substantive appeal was received in April 2008.  The Veteran testified at a Board hearing before the undersigned Veterans Law Judge in August 2011; the transcript is of record.

The Veteran has claimed entitlement to service connection for PTSD.  Construing the claim liberally, however, the Board finds that it should be characterized as one for service connection for a psychiatric disorder, to include PTSD.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (per curiam order) (it is the responsibility of the Board to consider alternate current conditions within the scope of the claim).  The issue is thus restated on the title page of this decision.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of entitlement to service connection for an acquired psychiatric disability, to include PTSD, is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if any further action is required on his part.


FINDINGS OF FACT

1.  In an August 2011 written submission and at the August 30, 2011 Board hearing, the Veteran withdrew the appeal of entitlement to right hand disability, including little finger condition, residuals of hernia surgery, to include scar, and lung condition, to include COPD.

2.  Resolving all doubt in the Veteran's favor, tinnitus had its onset during the Veteran's active service.  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a Substantive Appeal have been met with respect to the issues of entitlement to right hand disability, including little finger condition, residuals of hernia surgery, to include scar, and lung condition, to include COPD.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2011).

2.  Tinnitus was incurred during active service.  38 U.S.C.A. §§ 1110, 1154, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Dismissal

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  Except for appeals withdrawn on the record at a hearing, appeal withdrawals must be in writing.  38 C.F.R. § 20.204.  Withdrawal may be made by the Veteran or by his authorized representative.  38 C.F.R. § 20.204.

In this case, the Veteran withdrew his appeal of entitlement to right hand disability, including little finger condition, residuals of hernia surgery, to include scar, and lung condition, to include COPD, in an August 2011 written submission and at the August 30, 2011 Board hearing.  Thus, there remain no allegations of errors of fact or law for appellate consideration with respect to these issues.  Accordingly, the Board does not have jurisdiction to review the appeal, and the issues of entitlement to right hand disability, including little finger condition, residuals of hernia surgery, to include scar, and lung condition, to include COPD, are dismissed.

Veterans Claims Assistance Act of 2000 (VCAA)

Under the VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 and 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), and 3.326(a), VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

The Veteran is seeking service connection for tinnitus.  The Board concludes that the VCAA does not preclude the Board from adjudicating the Veteran's claim.  This is so because the Board is taking action favorable to the Veteran by granting the benefit sought.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The matter of VCAA compliance with regard to the remaining issue will be addressed in a future merits decision after action is undertaken as directed in the remand section of this decision.  Any notice deficiency, per Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), constitutes harmless error (see Bernard v. Brown, 4 Vet. App. 384, 394 (1993)), as section 5103(a) notice provisions have been satisfied, and if the veteran so chooses, he will have an opportunity to initiate the appellate process again should he disagree with the disability rating or effective date assigned to the award.  Then, more detailed obligations arise, the requirements of which are set forth in sections 7105(c) and 5103A.  Dingess, 19 Vet. App. at 489.  

Service connection

Applicable law provides that service connection will be granted if it is shown that the veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In the case of a veteran who engaged in combat with the enemy in active service with a military, naval, or air organization of the United States during a period of war, the Secretary of the VA shall accept as sufficient proof of service-connection of any disease or injury alleged to have been incurred in or aggravated by such service satisfactory lay or other evidence of service incurrence or aggravation of such injury or disease, if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the fact that there is no official record of such incurrence or aggravation in such service.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304.  

The Board notes that the Veteran served in the Korean War and received multiple decorations, including the Combat Infantryman Badge (CIB).  

The Board notes that service connection has been established for bilateral hearing loss.

Service treatment records are void of any complaints or diagnoses of tinnitus.  

The Veteran asserts that his tinnitus is due to service.  

At the December 2005 VA examination, the Veteran reported tinnitus for the last 20 years and it had gotten worse, especially in the last year.  The VA examiner opined that his hearing loss was due to in-service acoustic trauma but could not resolve the issue of etiology with regard to tinnitus without resorting to mere speculation.  The examiner noted that the Veteran reported an onset of over 20 years ago but was discharged from service over 50 years ago.  In light of the Veteran's combat service and objective findings of acoustic trauma, resolving all doubt in the Veteran's favor, the Board finds that tinnitus is related to the Veteran's combat service.  


ORDER

Entitlement to right hand disability, including little finger condition, residuals of hernia surgery, to include scar, and lung condition, to include COPD, are dismissed.

Entitlement to service connection for tinnitus is granted.


REMAND

With regard to the Veteran's claim of service connection for PTSD, the Board notes that new regulations have been implemented with regard to stressor determinations for PTSD.  Per the new regulations, service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); an in-service stressor consistent with the places, types, and circumstances of service (satisfactorily established by lay testimony) that has been medically related to the Veteran's fear of hostile military or terrorist activity by a VA psychiatrist or psychologist, or one contracted with by VA; and the Veteran's PTSD symptoms have been medically related to the in-service stressor by a VA psychiatrist or psychologist, or one contracted with by VA.  See 38 C.F.R. § 3.304(f)(3) (2011); 75 Fed. Reg. 39843 - 39852 (July 13, 2010).

If a stressor claimed by a Veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  See 38 C.F.R. § 3.304(f)(3); 75 Fed. Reg. 39843 - 39852 (July 13, 2010).  Thus, the primary effect of the amendment of § 3.304(f) is the elimination of the requirement for corroborating evidence of a claimed in-service stressor if it is related to the Veteran's "fear of hostile military or terrorist activity."  In place of corroborating reported stressors, a medical opinion must instead be obtained from a VA, or VA contracted, psychiatrist or psychologist.  The provisions of 38 C.F.R. § 4.125(a) require that a diagnosis of a mental disorder conform to the Diagnostic and Statistical Manual, Fourth Edition (DSM-IV).

The Veteran asserts that he has PTSD due to experiences in service.  As detailed hereinabove, the Veteran had combat service in the Korean War, evidenced by receipt of the CIB, in addition to other decorations.  Accordingly, the Veteran is a "combat Veteran," and his testimony can establish the occurrence of the claimed in-service stressors.  Therefore, the question to be resolved is whether there is a diagnosis of PTSD, as contemplated under 38 C.F.R. § 3.304(f).  

In January 2006, the Veteran underwent a VA examination and upon mental status examination the examiner diagnosed depression not otherwise specified; history of alcohol abuse now in remission; and, probable attention deficit disorder.  The examiner stated that the Veteran did not meet the criteria for PTSD.  The examiner noted that the Veteran appeared to have had significant combat experience but seemed to have had some resilience to developing PTSD.  He has had some lifelong difficulties with attention and concentrating and misplacing items and anger that are likely mostly explained by attention deficit disorder and also by how he learned to handle anger in his family, plus the disinhibition of alcohol over the years which likely helped in setting up anger patterns.  His irritability and anger could certainly have been negatively impacted by his military service but again he did not appear to have PTSD.  

At the August 2011 Board hearing, the Veteran testified that he has been experiencing nightmares, hypervigilance, walking the perimeter, and sleeplessness.  In light of the Veteran's combat exposure and subjective complaints offered over 5 years after the VA examination was conducted, the Veteran should be afforded another VA examination to assess whether he has PTSD due to service.

Updated treatment records from the Palo Alto VA Medical Center (VAMC) should be obtained for the period July 26, 2007, to the present.  Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Treatment records from the Palo Alto VAMC for the period July 26, 2007, to the present should be requested.  If such efforts prove unsuccessful, documentation to that effect should be added to the claims folder.

2.  Schedule the Veteran for a comprehensive VA psychiatric examination to determine the diagnoses of all psychiatric disorders that are present.  The claims folder and a copy of this remand must be provided to the examiner prior to the examination.  The examiner should determine the diagnoses of any currently manifested psychiatric disorder(s).  The diagnosis(es) must be based on examination findings, all available medical records, complete review of comprehensive testing for PTSD, and any special testing deemed appropriate.  A multiaxial evaluation based on the current DSM-IV diagnostic criteria is required.  

The examiner should be advised that the Veteran had combat service during the Korean War and is in receipt of the Combat Infantryman Badge.

The examiner should provide an opinion as to the following:

a)  Whether the Veteran currently suffers from PTSD related to his combat service or fear of hostile military or terrorist activity while on active duty, and whether it is adequate to support a diagnosis of PTSD.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming  artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.

b)  For any other psychiatric diagnosis rendered other than PTSD, the examiner is requested to render an opinion as to whether it is at least as likely as not (i.e., a likelihood of 50 percent or more) that any currently diagnosed psychiatric disorder is a result of service or any incident therein.

c)  The examiner should also consider the Veteran's prior alcohol abuse and its affects regarding his psychiatric disorder, i.e., whether the Veteran self-medicated with alcohol.

If opinions cannot be rendered without resorting to speculation as to the etiology of his PTSD or any other psychiatric disability, the examiner should discuss in detail why an opinion cannot be offered.  A complete rationale for all opinions expressed must be provided.  The copy of the examination report and all completed test reports should thereafter be associated with the claims folder.

3.  After completion of the above, the RO should review the expanded record and readjudicate the claim of service for an acquired psychiatric disability, to include PTSD, to include under the provisions of 38 C.F.R. § 3.304(f)(3) (2011) and 75 Fed. Reg. 39843 - 39852 (July 13, 2010).  If the benefit sought is not granted in full, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The Veteran and his representative have the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


